Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Behnke et al. (US 5248245) in view of Andersson (US 20100309746).

1. Behnke et al. teach:
A suction motor assembly (fig 1) comprising: 
a motor 45; 
a suction body 12; 
a magnetic transmission (46, 47, 50 & 58 together) configured to transfer rotational motion from the motor to the suction body; and
the magnetic transmission includes a low speed rotor/magnet holder 46 coupled to the motor (via drive shaft 49) and a high speed rotor/holder 50 coupled to the suction body (via shaft 11); but does not teach that the magnetic transmission including: an aerodynamic element coupled to the low speed rotor, the aerodynamic element being configured to cooperate with the suction body to generate suction.

Andersson teaches that the low speed rotor/driven portion 12 further includes an aerodynamic element 50, coupled to the low speed rotor to create shear (abstract).  Since the aerodynamic element is coupled to the low speed rotor and Andersson discloses a high speed rotor, the difference in speed between the two rotors would create a cooperation with the suction body (see applicant’s specification para 0050 4th-6th sentences).  That being established, said limitation of “being configured to…suction body” would be obvious for the same reason as the limitation “the magnetic transmission including… coupled to the low speed rotor”.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that an aerodynamic element is coupled to the low speed rotor, the aerodynamic element being configured to cooperate with the suction body to generate suction, as taught by Andersson so as to create shear.



3. Behnke et al. teach:
The suction motor assembly of claim 1, wherein the low speed rotor includes a plurality of low speed rotor magnets 47 and the high speed rotor includes one or more high speed rotor magnets 58.

7. Behnke et al. teach:
The suction motor assembly of claim 1, wherein the motor is configured cause the low speed rotor to rotate at a first rotational speed (since the rotor is a low speed rotor, it has a first rotational speed) and the low speed rotor and the high speed rotor are configured such that the high speed rotor rotates at second rotational speed (since the rotor is a high speed rotor, it has a second rotational speed), the second rotational speed measuring greater than the first rotational speed (since the high speed rotor is a high speed rotor its speed is greater than the low speed rotor).

10. Behnke et al. teach:
 The suction motor assembly of claim 1, wherein the high speed rotor is one of a salient pole rotor 46 or an inductive rotor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. & Andersson in further view of Ohhashi et al. (US 20160006335).
4. Behnke et al. teach:
The suction motor assembly of claim 3, wherein the magnetic transmission further includes a support structure/shell 59; but does not teach that the support structure has a plurality of ferromagnetic structures.

Ohhashi et al. teach that the support structure/partition 44 has a plurality of ferromagnetic structures/magnetic bodies 46 to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bahnke et al. so that the support structure has a plurality of ferromagnetic structures, as taught by Ohhashi et al. so as to improve torque transmission.

5. Behnke et al. has been discussed above, re claim 4 above; but does not teach that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets.

Ohhashi et al. teach that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bahnke et al. so that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets, as taught by Ohhashi et al. so as to improve torque transmission.

9. Behnke et al. has been discussed above, re claim 1 above; but does not teach that the low speed rotor and the high speed rotor are counter rotating.

Ohhashi et al. teach that the low speed rotor and the high speed rotor are counter rotating (for clockwise rotation, see para 0059 last sentence) to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that the low speed rotor and the high speed rotor are counter rotating, as taught by Ohhashi et al. so as to improve torque transmission.




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. & Andersson in further view of West (US 8653677).

6. Behnke et al. has been discussed above, re claim 3 above; but does not teach that the magnetic transmission further includes a stator.

West teaches that the magnetic transmission further includes a stator 57 to provide additional controlling current to the magnetic gear/transmission (fig 1).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that the magnetic transmission further includes a stator, as taught by West so as to provide additional controlling current to the magnetic gear/transmission.

Claim(s) 11, 13, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Box et al. (US 20160113467) in view of Behnke et al. and Andersson.

11. Box et al. teach:
A surface treatment apparatus 1 comprising: 
a debris collector/dirt chamber 17; and 
a suction motor assembly 6, the suction motor assembly including: 
a motor 6; 
a suction body/impeller 21; and 
the magnetic transmission includes a low speed rotor/magnet holder 46 coupled to the motor (via drive shaft 49) and a high speed rotor/holder 50 coupled to the suction body (via shaft 11); but does not teach a magnetic transmission configured to transfer rotational motion from the motor to the suction body; and an aerodynamic element coupled to the low speed rotor, the aerodynamic element being configured to cooperate with the suction body to generate suction.

	Behnke et al. teach that a magnetic transmission configured to transfer rotational motion from the motor to the suction body to provide a magnetically coupled pump. This would improve the versatility of Box et al. surface treatment apparatus. As opposed to a surface treatment apparatus that does not contain a magnetically coupled transmission

Thus, it would have been obvious to a person having ordinary skill art before the invention was effectively filed to modify the invention of Box et al. with a magnetic transmission configured to transfer rotational motion from the motor to the suction body, as taught by Behnke et al. so as to provide a magnetically coupled pump.

Andersson teaches that the low speed rotor/driven portion 12 further includes an aerodynamic element 50, coupled to the low speed rotor to create shear (abstract).  Since the aerodynamic element is coupled to the low speed rotor and Andersson discloses a high speed rotor, the difference in speed between the two rotors would create a cooperation with the suction body (see applicant’s specification para 0050 4th-6th sentences).  That being established, said limitation of “being configured to…suction body” would be obvious for the same reason as the limitation “the magnetic transmission including… coupled to the low speed rotor”.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that an aerodynamic element is coupled to the low speed rotor, the aerodynamic element being configured to cooperate with the suction body to generate suction, as taught by Andersson so as to create shear.


13. Box et al. has been discussed above, re claim 11 above; but does not teach that the low speed rotor includes a plurality of low speed rotor magnets and the high speed rotor includes one or more high speed rotor magnets.

Behnke et al. teach that the low speed rotor includes a plurality of low speed rotor magnets 47 and the high speed rotor includes one or more high speed rotor magnets 58 to provide a magnetically coupled pump. This would improve the versatility of Box et al. surface treatment apparatus.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that the low speed rotor includes a plurality of low speed rotor magnets and the high speed rotor includes one or more high speed rotor magnets, as taught by Behnke et al. so as to provide a magnetically coupled surface treatment apparatus.

17. Box et al. has been discussed above, re claim 11 above; but does not teach that the motor is configured cause the low speed rotor to rotate at a first rotational speed and the low speed rotor and the high speed rotor are configured such that the high speed rotor rotates at second rotational speed, the second rotational speed measuring greater than the first rotational speed.

Behnke et al. teach that the motor is configured cause the low speed rotor to rotate at a first rotational speed (since the rotor is a low speed rotor, it has a first rotational speed) and the low speed rotor and the high speed rotor are configured such that the high speed rotor rotates at second rotational speed (since the rotor is a high speed rotor, it has a second rotational speed), the second rotational speed measuring greater than the first rotational speed (since the high speed rotor is a high speed rotor its speed is greater than the low speed rotor) to provide a magnetically coupled pump. This would improve the versatility of Box et al. surface treatment apparatus.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that the motor is configured cause the low speed rotor to rotate at a first rotational speed and the low speed rotor and the high speed rotor are configured such that the high speed rotor rotates at second rotational speed, the second rotational speed measuring greater than the first rotational speed, as taught by Behnke et al. so as to provide a magnetically coupled surface treatment apparatus.

20. Behnke et al. teach: 
The surface treatment apparatus of claim 11, wherein the high speed rotor is one of a salient pole rotor 46 or an inductive rotor.

Claim(s) 14, 15 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Box et al., Behnke et al. & Andersson in further view of Ohhashi et al..

14. Box et al. has been discussed above, re claim 13 above; but does not teach that the magnetic transmission further includes a support structure having a plurality of ferromagnetic structures.
Ohhashi et al. teach that the support structure/partition 44 has a plurality of ferromagnetic structures/magnetic bodies 46 to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bahnke et al. so that the support structure having a plurality of ferromagnetic structures, as taught by Ohhashi et al. so as to improve torque transmission.

15. Box et al. has been discussed above, re claim 14 above; but does not teach that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets.

Ohhashi et al. teach that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bahnke et al. so that the ferromagnetic structures are configured to modulate magnetic fields generated by the plurality of low speed rotor magnets, as taught by Ohhashi et al. so as to improve torque transmission.

19. Box et al. has been discussed above, re claim 11 above; but does not teach that the low speed rotor and the high speed rotor are counter rotating.

Ohhashi et al. teach that the low speed rotor and the high speed rotor are counter rotating to improve torque transmission (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bahnke et al. so that the low speed rotor and the high speed rotor are counter rotating, as taught by Ohhashi et al. so as to improve torque transmission.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Box et al., Behnke et al. & Andersson in further view of West.

16. Box et al. has been discussed above, re claim 13 above; but does not teach that the magnetic transmission further includes a stator.

West teaches that the magnetic transmission further includes a stator 57 to provide additional controlling current to the magnetic gear/transmission (fig 1).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Behnke et al. so that the magnetic transmission further includes a stator, as taught by West so as to provide additional controlling current to the magnetic gear/transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834